Title: John Quincy Adams to Thomas Boylston Adams, 11 April 1778
From: Adams, John Quincy
To: Adams, Thomas Boylston



Dear Brother
Paris april ye 11th 1778

I Now Sit Down to inform You That I have Safely arrived at Paris which we Did on Wednesday evening when We went to 3 hotels Before we could Procure a Lodging which we Did for 2 days the next Morning we Went To a place Calld Passy where we found Dr franklin his Son and some other Gentlemen where we stayd about an hour when Mr. Deanes son and another Gentleman and I Went about the City which we found very fine for there are many very fine public Walks in the City fine Rows of trees in the Gardens which made it appear very fine. Yesterday my Pappa Dind out and in the afternoon we were sent for and went and had very fine musick and Singing after which we Came home and went to our  To Day Pappa Dind out also and has not yet Come back. I must now Conclude

I am your affectionate Brother
John Quincy Adams



NB you must ask Mamma to read your Letter tell Brother Charles I will write to him the next oportunity

